Citation Nr: 9900365	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  97-13 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for sebaceous cysts of the 
neck and forehead, and tinea pedis and onychomycosis, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 
INTRODUCTION

The veteran had active service from August 1954 to September 
1958.

This matter comes before the Board of Veterans Appeals 
(Board) from an August 1996 rating decision of the Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that by April 1962 rating decision, the RO 
granted service connection and a non-compensable rating for 
sebaceous cysts, neck and forehead, and denied service 
connection for fungus infection, feet, based on a finding 
that there was no current evidence of a fungus infection of 
the feet.  In December 1995 the veteran essentially filed a 
claims for an increased rating for numerous sebaceous cysts, 
for service connection for lipoma, and to reopen the claim of 
service connection for fungus infection of the feet.  Based 
on the February 1996 VA examination findings, in August 1996 
the RO granted service connection for the veterans skin 
disorders of the feet and assigned a single 10 percent rating 
for all of his service connected skin disorders.  


REMAND

The veteran contends that his sebaceous cysts and tinea pedis 
and onychomycosis are more severely disabling than the 
current rating indicates.  

On VA examination in February 1996 it was noted that as a 
result of surgical excision of sebaceous cysts, the veteran 
had a painful scar on the right cheek, a hypertrophic scar on 
the left posterior neck with some numbness, and multiple 
atrophic scars on the posterior neck, axillae, and groin.  
Examination of the feet revealed scaling and maceration of 
the interdigital toes and subungual hyperkeratosis of the 
toenails.  The diagnoses were scars, secondary to lipoma and 
multiple sebaceous cyst removal on the posterior neck, 
axillae, groin, and right cheek, and tinea pedis and 
onychomycosis.  

VA medical center (VAMC) outpatient treatment records dated 
from February 1996 to March 1997 show that the veteran 
received treatment for various medical problems, including 
two moles on the right foot.

In April 1997 the veteran testified at a personal hearing at 
the RO that he was scheduled for outpatient surgery for 
removal of cysts in June 1997 at the Lyons VAMC.  He claimed 
that he had cysts on his back.  He also claimed that he would 
regularly get spots and boils on his back, which would 
fester and produce discharge.  He claimed that when he got 
the cysts or boils, he would try to deal with them himself.  
If he was unable to bring them to a head, he would have to 
have them operated on, which last occurred more than five 
years prior.  He indicated that cream was prescribed to use 
on his feet.  He claimed he had scaling on his feet, that his 
feet would itch, and that he had no problems with the 
toenails.  He testified that he had cysts on his face, on his 
neck, in the groin area, and in the armpits.  

The veterans testimony at the April 1997 RO hearing and the 
available VAMC treatment records, which postdate the last VA 
examination in February 1996, appear to show an increased 
level of severity in both the sebaceous cyst disability and 
the foot disability.  The veterans testimony and the 
treatment records do not, however, contain the detailed 
findings which would be available from a rating examination.  
Moreover, it is unclear whether the RO granted the 10 percent 
rating for symptoms associated with tinea pedis and 
onychomycosis or for symptoms associated with the sebaceous 
cysts.  These may be separate and distinct disabilities, in 
which case they would warrant separate ratings.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107(a)(West 
1991 & Supp. 1998).  In light of the foregoing, the case is 
REMANDED to the RO for the following:

1.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers (VA and private) who have 
treated him for sebaceous cysts, tinea 
pedis, or onychomycosis since March 1997.  
The RO should obtain copies of complete 
clinical records of all such treatment 
and associate them with the claims 
folder.  This should specifically include 
complete clinical records from the Lyons 
VAMC, including of the reported June 1997 
surgery.  If such records are not 
available, it should be so certified.

2.  The RO should then schedule the 
veteran for a special VA examination by a 
dermatologist.  The claims file must be 
available to (and reviewed by) the 
examiner.  The examiner should state 
whether the veterans service connected 
skin disorders are a single disability 
with common etiology or whether they 
represent separate and distinct entities.  
All findings must be reported in detail.  
The examiner should provide an opinion as 
to whether the veteran currently has any 
sebaceous cysts, and if so, the specific 
areas of involvement.  The examiner 
should comment on the severity of any 
residual scars from excisions of 
sebaceous cysts, indicating whether they 
are poorly nourished, have repeated 
ulcerations, are tender or painful on 
objective demonstration, or impair any 
function.  In this regard, the veterans 
complaints should be elicited, and the 
examiner must comment specifically on 
those complaints.  The examiner should 
comment on the extent of any 
disfigurement from the sebaceous cysts or 
their residuals.  associated with the 
tinea pedis and onychomycosis.  The 
examiner should also provide an opinion 
as to the extent of the veterans tinea 
pedis and onychomycosis, the specific 
areas of involvement, and the severity of 
the infection in the different areas 
involved.  A complete rationale for all 
opinions expressed should be provided.

3.  The RO should then review the record 
and readjudicate the claim(s).  If the 
medical evidence indicates, separate and 
distinct skin disorders should be 
separately rated.  If the claim(s) remain 
denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the claim should be returned to the Board for 
further review.  No action is required of the veteran unless 
he receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1998), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 2 -
